Citation Nr: 1027468	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, as due to 
exposure to Agent Orange and as secondary to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker

INTRODUCTION

The Veteran had active military service from December 1959 to 
December 1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied entitlement to service connection for 
hypertension on a direct basis and as due to service-connected 
diabetes mellitus, type 2.  In June 2007, the Veteran testified 
during a hearing conducted via video-conference with the 
undersigned.  A transcript of the hearing is of record.    

In a September 2007 decision, the Board referred the matter of 
service connection for hypertension as secondary to service-
connected coronary artery disease to the RO for adjudication, and 
denied the claim for service connection for hypertension on a 
direct basis and as due to service-connected diabetes mellitus, 
type 2. 

The Veteran appealed the Board's September 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision of November 2009, the Court vacated that 
portion of the Board's decision that denied entitlement to 
service connection for hypertension as secondary to diabetes 
mellitus, citing to Tyrues v. Shinseki, 23 Vet. App. 166 (2009) 
(to the effect that when the Board decides one theory by which a 
single claim may be established but remands another theory 
offered to substantiate the same claim to the RO for further 
development, the Court must first determine whether the Board 
issued a final decision on the first theory of the claim and 
therefore has jurisdiction to review that decision).  The Court 
concluded that it had jurisdiction to review the Veteran's claim 
and that his appeal involved "multiple claims or issues that are 
inextricably intertwined" and then remanded the matter.  A copy 
of the Court's Decision in this matter has been placed in the 
claims file.

In June 2010, the Board received a May 2010 letter from 
the Veteran's attorney with private medical evidence dated 
in March 2010 "in Support of Coronary Disease."  This 
matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for hypertension that he 
asserts is due to in-service exposure to Agent Orange or to his 
service-connected diabetes mellitus and/or coronary artery 
disease.  

The Veteran is service connected for diabetes mellitus, type 2, 
and coronary artery disease.  In June 2004, a VA examiner 
diagnosed the Veteran with hypertension and stated that it was 
not related to military service or to service-connected diabetes 
mellitus.  In June 2010, the Veteran submitted additional written 
argument with information obtained from the Internet in support 
of his claim that his hypertension was due to his diabetes and 
argued that he had kidney disease.  He also submitted an article 
titled, "Agent Orange May Boost Vietnam Vets' Hypertension 
Risk."

In view of the foregoing, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination in order 
to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran is also in receipt of disability benefits from the 
Social Security Administration (SSA).  The RO requested these 
records in January 2009, but there is no indication that they 
have been received.  On remand, additional efforts to obtain the 
Veteran's SSA records should be made.  He should also be provided 
additional VCAA notice, as he has raised new theories of 
entitlement.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
service connection for hypertension, as due 
to exposure to Agent Orange and as 
secondary to service-connected disability; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.

2.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
Veteran's claim for disability benefits, 
which was granted in November 2008.

3.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination.  The 
Veteran's claims files and a copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's hypertension is related to 
his in-service exposure to Agent Orange.

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
was either (a) caused by, or (b) 
aggravated by his service-connected 
diabetes mellitus, type 2.

If the answer to the above question is 
negative, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hypertension 
was either (a) caused by, or (b) 
aggravated by his service-connected 
coronary artery disease.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner if the questions posed were not 
answered.

5.  Finally, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case, and give the 
Veteran an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



